Title: From John Adams to Benjamin Rush, 28 June 1810
From: Adams, John
To: Rush, Benjamin



Friend
Quincy June 28 1810.

I acknowledge my fault in neglecting to answer two or three of your last favours. I now thank you for the Letters and the “Light and Truth” as I ought used to call the Aurora.
What are We to think of all these Adventurers? Tom Paine, Cobbet Duane Carpenter, Walsh, Bristed? with twenty &cas. Are they all Sent out here, by Administration or opposition, French or English, Scotch or Irish?
Our Country, My dear Friend, is an object of Speculation in Europe among Politicians as much as the poor Soldiers Certificates, were, once, among Hamiltons Patriots in America.
Duane and Cobbet, are in a fair Way. I think to cooperate in the Same great Cause, of Sir Frances Burdett Col. Wardle, Democracy, and Revolution. They Seem to be greeting each other, as Callender and Colman did, after the former had declared War against Jefferson.
Is our Country, my Friend, to be the Puppet, danced on the Wires of Such Men?!
Has America no Soul? Is there No Genius in it? Is there no Feeling? Is there none to mount the Breach?
All that You and I could do would be to fall upon Our Swords like Cato: but that would do no good.—
Time was, when Men were not wanting to express them Selves to danger. Young Men, who had Forces of Mind and Body.
In your last Letter, June 20, You do not Say whether Napoleone or, Nerone Neronior, as We Sometimes called our Great Hammer 30 or 40 years ago, is now Meant by Jeremiahs Hammer of the whole Earth. Britain is the Hammer of Asia Africa, and America as well as Europe. France is a Hammer to Europe only and to America when She sends her sons and ships to Europe.
Come out of the Clouds, Doctor and let me see your Face and Shape. I know you  will not: and I do not, I cannot blame you.
The two Hammers maul the World, the Sea as well as the Land. Our United States are mauled by both. I am no Prophet. But I believe that Jeremiah, if he could be consulted, would Say that both those Hammers whether of Brass or steel Iron, or Iron Steel or Adamant must, Sooner or later be cut asunder and broken by America. Empire marches Westward and will carry its Arms with it, for with out them it cannot exist, in spight of all the pacific Philosophy of your Friend Jefferson and yourself.
Now, I know you will not Say one Word to Me, in answer to this Rapsody. I Shall continue ignorant of your Sentiments. But I Shall not love you the less. Continue to love me, let me know the progressive Happiness and good Fortune of your Children, and be Send me now and then a Dream, or a Fable or an Epigram with a good Point and a pure Moral, and you will be sure of the Gratitude of Your old Friend
John Adams.